PER CURIAM.
William P. Haley appeals the district court’s order denying his motion for reconsideration of the court’s order denying relief in his civil action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Haley v. Chesapeake’s Public School Sys., No. CA-00-520-2 (E.D.Va. filed Nov. 9, 2000; entered Nov. 13, 2000). We deny as moot Haley’s motion to expedite the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.